DETAILED ACTION

Brief Summary
This is a final Office action regarding reissue U.S. Application 16/892,454 (hereafter “the ‘454 Application), which is a reissue application of U.S. Patent 9,363,811 (hereafter “the ‘811 Patent”).

The ‘811 Patent originally issued on June 7, 2016, with the inventor of Enomoto et al., having original claims 1-19.  Here, the ‘811 Patent was filed as U.S. Application 14/568,695 (hereafter “the original ‘695 Application”) on December 12, 2014.  In this regard, the original ‘695 Application was filed as a continuation of U.S. Application 13/638,419, filed as application PCT/JP2011/055377 on March 8, 2011, now U.S. Patent 8,948,112.  Further, foreign priority is claimed to Japanese Application 2010-076475, dated March 30, 2010.

As noted above, the ‘811 Patent originally issued with patented claims 1-19. A preliminary amendment was filed June 4, 2020, which amended claims 6 and 13, and canceled claims 7 and 14. Subsequently, a non-final Office action was mailed on February 9, 2022, which indicated that claims 1-6, 8-13, and 15-19 were rejected.  In response, the Applicant filed the instant amendment dated April 22, 2022, which amends claims 1, 6, and 13.  Thus, with the instant amendment dated April 22, 2022, claims 1-6, 8-13, and 15-19 are currently pending, with claims 1, 6, and 13 being independent.

The present application is being examined under the pre-AIA  first to invent provisions. 

Non-Compliant Amendment
Applicant’s amendment filed April 22, 2022 in the instant reissue ‘454 Application is non-compliant with 37 CFR 1.173(b)-(g), but is being reviewed and discussed on merit. 

In this regard, 37 CFR 1.173(b)-(g) require that whenever there is an amendment to the claims, all amendments are made relative to the original patent being reissued, with any “matter to be omitted by reissue must be enclosed in brackets” and any “matter to be added by reissue must be underlined”.  Here, the amendment filed April 22, 2022 replaces the term “unit” in claims 1, 6, and 13 with the term “circuitry”, whereby the omitted term “unit” is shown being striked through, and not being enclosed in brackets, as required in 37 CFR 1.173(b)-(g).  
Additionally, with respect to independent claims 6 and 13, the added limitations “…and the scheduling request using the one physical uplink control channel resource, wherein a bit of the scheduling request is appended at the end of a bit sequence of the HARQ control information” in lines 16-18 of claim 6 and lines 16-19 of claim 13, are not underlined in the instant amendment, as amendments must be made relative to the patent under reissue.
Correction is required.



Terminal Disclaimer
The terminal disclaimer filed on April 22, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 8,948,112 has been reviewed and is NOT accepted.

The terminal disclaimer does not comply with 37 CFR 1.321 because:
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).

Here, as indicated in the paper dated 4/24/2022 in the record, the person that signed the submitted terminal disclaimer “failed to state his/her capacity to sign for the juristic entity, and he/she has not been established as being authorized to act on behalf of the applicant.  (Note: PoA can be given to customer number, wherein all practitioners listed under the customer number have PoA. If PoA is given to a list of practitioners by registration number, the list may not comprise more than 10 practitioners or a separate paper signed by a 37 CFR 1.33(b) party must be in the record identifying which of the practitioners, up to 10, are recognized as having Po A. If the applicant is a juristic entity (e.g., corporation), a representative of the applicant cannot sign the TD unless it is established that the representative is a party authorized to act on behalf of the applicant.)”



Double Patenting
Because the terminal disclaimer filed April 22, 2022 has not been accepted, as noted above, the nonstatutory double patenting rejection remains, being based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-13, and 15-19 of the ‘811 Patent are rejected on the ground of nonstatutory double patenting as being unpatentable over dependent claims 2-5 and 12-15 (which include the limitations of corresponding independent claims 1 and 11), respectively, of U.S. Patent No. 8,948,112.

Particularly, regarding the independent claims of the ‘811 Patent, claims 1, 6, and 13 of the ‘811 Patent are rejected on the ground of nonstatutory double patenting as being unpatentable over dependent claim 3 and dependent claim 13, respectively, of U.S. Patent No. 8,948,112. Here, looking at independent claim 1 of the ‘811 Patent, although the claims at issue are not identical to dependent claim 3 of the ‘112 Patent, they are not patentably distinct from each other because the claims appear to be the drawn to the same invention, but simply being a slightly broader in scope, with the major difference being that independent claim 1 of the ‘811 Patent not specifically requiring a “receiving unit”, although it still requires that the HARQ control information and the scheduling request is received in a subframe..  Additionally, looking at independent claims 6 and 13 of the ‘811 Patent, although the claims at issue are not identical to that of dependent claims 3 and 13 of the ‘112 Patent, they are not patentably distinct from each other because the claims appear to be the drawn to the same invention, containing the same features within the limitations, but having some limitations being worded slightly different, being slightly broader in scope. 

Independent claim 1 of the ‘811 Patent:
Dependent claim 3 (which includes the limitations of independent claim 1) of the ‘112 Patent:

1.         A base station apparatus configured to communicate with a mobile station apparatus using a plurality of downlink component carriers, the base station apparatus comprising:

a transmitting circuitry configured to 
(a) transmit using a higher layer signal, first information used for configuring a physical uplink control channel resource, 

the physical uplink control channel resource being used for a reception of a scheduling request [see (A) below], 

(b) transmit using a higher layer signal, second information used for configuring a plurality of physical uplink control channel resources, and 


(c) transmit using a physical downlink control channel, third information used for indicating one physical uplink control channel resource from among the plurality of physical uplink control channel resources, 

the one physical uplink control channel resource being used for a reception of Hybrid Automatic Repeat Request (HARQ) control information [see (B) below]; and 


(A)  [the physical uplink control channel resource being used for a reception of a scheduling request]


(B)  [the one physical uplink control channel resource being used for a reception of Hybrid Automatic Repeat Request (HARQ) control information]

wherein in a case of a reception of the HARQ control information and the scheduling request in a subframe, 













a bit of the scheduling request is appended at the end of a bit sequence of the HARQ control information.


1.         A base station apparatus which communicates with a mobile station apparatus using a plurality of component carriers, the base station apparatus comprising:


a transmitting unit configured to 
transmit using a higher layer signal, to the mobile station apparatus, first information used for configuring a physical uplink control channel resource, 





transmit using the higher layer signal, to the mobile station apparatus, second information used for configuring a plurality of physical uplink control channel resources;

transmit using a physical downlink control channel, to the mobile station apparatus, third information used for determining one physical uplink control channel resource from among the plurality of physical uplink control channel resources; and 





           a receiving unit configured to:
receive in a sub-frame, from the mobile station apparatus, a scheduling request using the physical uplink control channel resource configured based on the first information;
receive in a sub-frame, from the mobile station apparatus, Hybrid Automatic Repeat Request (HARQ) control information using the one physical uplink control channel resource determine based on the second information and the third information; 

wherein in a case that a reception of the HARQ control information using the one physical uplink control channel resource determined based on the second information and the third information coincides with a sub-frame for the reception of the scheduling request , the receiving unit is configured to receive in the sub-frame for the reception of the scheduling request, the HARQ control information and the scheduling request using the one physical uplink control channel resource determined based  on the second information and the third information. 

3.         The base station apparatus as defined in claim 1, 
wherein a bit of the scheduling request is appended at the end of a bit sequence of the HARQ control information.




Independent claim 6 of the ‘811 Patent:
Dependent claim 3 (which includes the limitations of independent claim 1) of the ‘112 Patent:

6.         A base station apparatus configured to communicate with a mobile station apparatus using a plurality of downlink component carriers, the base station apparatus comprising:

a transmitting circuitry configured to 
(a) transmit using a higher layer signal, first information used for configuring a physical uplink control channel resource, 

the physical uplink control channel resource being used for a reception of a scheduling request [see (A) below], 

(b) transmit using a higher layer signal, second information used for configuring a plurality of physical uplink control channel resources, and 


(c) transmit using a physical downlink control channel, third information used for indicating one physical uplink control channel resource from among the plurality of physical uplink control channel resources, 
the one physical uplink control channel resource being used for a reception of Hybrid Automatic Repeat Request (HARQ) control information [see (B) below]; and 

a receiving unit configured to, 


(A)  [the physical uplink control channel resource being used for a reception of a scheduling request]


(B)  [the one physical uplink control channel resource being used for a reception of Hybrid Automatic Repeat Request (HARQ) control information]



in a case that a subframe for a transmission of the HARQ control information using the one physical uplink control channel resource coincides with a subframe for a transmission of the scheduling request, receive in the subframe for the transmission of the scheduling request, the HARQ control information and the scheduling request using the one physical uplink control channel resource, 






wherein a bit of the scheduling request is appended at the end of a bit sequence of the HARQ control information.

1.         A base station apparatus which communicates with a mobile station apparatus using a plurality of component carriers, the base station apparatus comprising:


a transmitting unit configured to 
transmit using a higher layer signal, to the mobile station apparatus, first information used for configuring a physical uplink control channel resource, 




transmit using the higher layer signal, to the mobile station apparatus, second information used for configuring a plurality of physical uplink control channel resources;
 
transmit using a physical downlink control channel, to the mobile station apparatus, third information used for determining one physical uplink control channel resource from among the plurality of physical uplink control channel resources; and 





           a receiving unit configured to:

receive in a sub-frame, from the mobile station apparatus, a scheduling request using the physical uplink control channel resource configured based on the first information;

receive in a sub-frame, from the mobile station apparatus, Hybrid Automatic Repeat Request (HARQ) control information using the one physical uplink control channel resource determine based on the second information and the third information; wherein 

in a case that a reception of the HARQ control information using the one physical uplink control channel resource determined based on the second information and the third information coincides with a sub-frame for the reception of the scheduling request , the receiving unit is configured to receive in the sub-frame for the reception of the scheduling request, the HARQ control information and the scheduling request using the one physical uplink control channel resource determined based  on the second information and the third information. 

3.         The base station apparatus as defined in claim 1, 
wherein a bit of the scheduling request is appended at the end of a bit sequence of the HARQ control information.



Independent claim 13 of the instant ‘811 Patent:
Dependent claim 13 (which includes the limitations of independent claim 11) of the ‘112 Patent:

13.      A mobile station apparatus configured to communicate with a base station apparatus using a plurality of downlink component carriers, the mobile station apparatus comprising:

a receiving circuitry configured to
(a) receive using a higher layer signal, first information used for configuring a physical uplink control channel resource, the physical uplink control channel resource being used for a transmission of a scheduling request [see (A) below],

(b) receive using a higher layer signal, second information used for configuring a plurality of physical uplink control channel resources, and 


(c) receive using a physical downlink control channel, third information used for indicating one physical uplink control channel resource from among the plurality of physical uplink control channel resources, 
the one physical uplink control channel resource being used for a transmission of Hybrid Automatic Repeat Request (HARQ) control information [see (B) below]; and

a transmission circuitry configured to, 
(A)  [the physical uplink control channel resource being used for a transmission of a scheduling request]



(B)  [the one physical uplink control channel resource being used for a transmission of Hybrid Automatic Repeat Request (HARQ) control information]



in a case that a subframe for the transmission of the HARQ control information using the one physical uplink control channel resource coincides with a subframe for the transmission of the scheduling request, transmit in the subframe for the transmission of the scheduling request, to the base station apparatus, the HARQ control information and the scheduling request using the one physical uplink control channel resource, 






wherein a bit of the scheduling request is appended at the end of a bit sequence of the HARQ control information.


11.      A mobile station apparatus which communicates with a base station apparatus using a plurality of component carriers, the mobile station apparatus comprising:


a receiving unit configured to:



receive using a higher layer signal,  from the base station apparatus, first information used for configuring a physical uplink control channel resource, 


receive using the higher layer signal, from the base station apparatus, second information used for configuring a plurality of physical uplink control channel resources, and 

receive using a physical downlink control channel, from the base station apparatus, third information used for determining one physical uplink control channel resource from among the plurality of physical uplink control channel resources; and






a transmitting unit configured to:
transmit in a sub-frame, to the base station apparatus, a scheduling request using the physical uplink control channel resource configured based on the first information;

transmit in a sub-frame, to the base station apparatus, Hybrid Automatic Repeat Request (HARQ) control information using the one physical uplink control channel resource determine based on the second information and the third information; wherein 

 in a case that a transmission of the HARQ control information using the one physical uplink control channel resource determined based on the second information and the third information coincides with a subframe for a transmission of the scheduling request, the transmitting unit is configured to transmit in the sub-frame for the transmission of the scheduling request, to the base station apparatus, the HARQ control information and the scheduling request using the one physical uplink control channel resource determined based on the second information and the third information.

13.       The mobile station apparatus as defined in claim 11, 
wherein a bit of the scheduling request is appended at the end of a bit sequence of the HARQ control information.



Here, while the instant independent claims 1, 6, and 13 of the ‘811 Patent are seen to be slightly broader in scope than claims 3 and 13 of the ‘112 Patent, they are not seen to be patentably distinct from each other because the claims appear to be the drawn to the same invention, with just a slight variation of features.  Here, it would have been obvious to one of ordinary skill in the art to have the invention defined in claims 3 and 13 of the ‘112 Patent be  altered to define the slightly broader invention defined in claims 1, 6, and 13 of the ‘811 Patent.

Further regarding the dependent claims of the ‘811 Patent, claims 2-5, 8-12, and 15-19 of the ‘811 Patent are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2, 4, 5, 12, 14, and 15 of U.S. Patent No. 8,948,112. Here, the dependent claims of the ‘811 Patent are seen to include identical limitations to corresponding claims in the ‘112 Patent.  However, these dependent claims of the ‘811 Patent are seen to be broader in scope than the corresponding dependent claims of the ‘112 Patent, as the features of dependent claims 3 and 13 of the ‘112 Patent are not within independent claims 1 and 11 of the ‘112 Patent.  Thus, although claims 2-5, 8-12, and 15-19 of the ‘811 Patent of are not identical in scope to the corresponding dependent claims of the ‘112 Patent, they are not patentably distinct from each other because the claims appear to be the drawn to the same invention, but simply being a slightly broader in scope.

Dependent claims 2-5 and 8-12 of the ‘811 Patent:
Dependent claims 2, 4, and 5 of the ‘112 Patent:

2.          The base station apparatus as defined in claim 1, wherein the scheduling request is one-bit information indicating that a scheduling is requested or that the scheduling is not requested.

3.          The base station apparatus as defined in claim 1, wherein the plurality of physical uplink control channel resources configured using the second information are four physical uplink control channel resources.

4.          The base station apparatus as defined in claim 1, wherein the HARQ control information includes information indicative of a positive acknowledgement.
5.          The base station apparatus as defined in claim 1, wherein the HARQ control information includes information indicative of a positive acknowledgement or a negative acknowledgement.



8.          The base station apparatus as defined in claim 6, wherein the scheduling request is one-bit information indicating that a scheduling is requested or that the scheduling is not requested.

9.          The base station apparatus as defined in claim 6, wherein the plurality of physical uplink control channel resources configured using the second information are four physical uplink control channel resources.


10.         The base station apparatus as defined in claim 6, wherein the HARQ control information includes information indicative of a positive acknowledgement.
11.          The base station apparatus as defined in claim 6, wherein the HARQ control information includes information indicative of a negative acknowledgement.
12.          The base station apparatus as defined in claim 6, wherein the HARQ control information includes information indicative of a positive acknowledgement or a negative acknowledgement.

4.          The base station apparatus as defined in claim 1, wherein the scheduling request is one-bit information indicating that a scheduling is requested or that the scheduling is not requested.

5.          The base station apparatus as defined in claim 1, wherein the plurality of physical uplink control channel resources configured using the second information are four physical uplink control channel resources.



2.          The base station apparatus as defined in claim 1, wherein the HARQ control information includes information indicative of a positive acknowledgement or a negative acknowledgement.





4.          The base station apparatus as defined in claim 1, wherein the scheduling request is one-bit information indicating that a scheduling is requested or that the scheduling is not requested.

5.          The base station apparatus as defined in claim 1, wherein the plurality of physical uplink control channel resources configured using the second information are four physical uplink control channel resources.





2.          The base station apparatus as defined in claim 1, wherein the HARQ control information includes information indicative of a positive acknowledgement or a negative acknowledgement.

Dependent claims 15-19 of the ‘811 Patent: 
Dependent claims 12 and 14, and 15 of the ‘112 Patent:

15.         The mobile station apparatus as defined in claim 13, wherein the scheduling request is one-bit information indicating that a scheduling is requested or that the scheduling is not requested.

16.         The mobile station apparatus as defined in claim 13, wherein the plurality of physical uplink control channel resources configured using the second information are four physical uplink control channel resources.


17.         The mobile station apparatus as defined in claim 13, wherein the HARQ control information includes information indicative of a positive acknowledgement.
18.         The mobile station apparatus as defined in claim 13, wherein the HARQ control information includes information indicative of a negative acknowledgement.
19.         The mobile station apparatus as defined in claim 13, wherein the HARQ control information includes information indicative of a positive acknowledgement or a negative acknowledgement.



14.         The mobile station apparatus as defined in claim 11, wherein the scheduling request is one-bit information indicating that a scheduling is requested or that the scheduling is not requested.

15.         The mobile station apparatus as defined in claim 11, wherein the plurality of physical uplink control channel resources configured using the second information are four physical uplink control channel resources.




12.         The mobile station apparatus as defined in claim 11, wherein the HARQ control information includes information indicative of a positive acknowledgement or a negative acknowledgement.




Here, while the instant dependent claims 2-5, 8-12, and 15-19 of the ‘811 Patent are seen to be slightly broader in scope than claims 2, 4, 5, 12, 14, and 15 of the ‘112 Patent, they are not seen to be patentably distinct from each other because the claims appear to be the drawn to the same invention, with just a slight variation of features.  Here, it would have been obvious to one of ordinary skill in the art to have the invention defined in claims 2, 4, 5, 12, 14, and 15 of the ‘112 Patent be  altered to define the slightly broader invention defined in claims 2-5, 8-12, and 15-19 of the ‘811 Patent.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-6, 8-13, and 15-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2010/0329220, with the inventor of Hak Seong Kim et al. (hereafter “Kim”) in view of U.S. Patent Application Publication 2009/0201869, with the inventor of Hao Xu et al., being cited in the Information Disclosure Statement dated September 2, 2020 (hereafter “Xu”).

Regarding claim 1, Kim discloses a base station apparatus [base stations (BS) 11 and BS60, seen in Figs. 1 and 21, respectively] configured to communicate with a mobile station apparatus [mobile devices 12 or UE apparatus 800, seen in Figs. 1 and 20, respectively] using a plurality of downlink component carriers [see paragraphs 0038-0043], the base station apparatus comprising:
a transmitting circuitry [RF unit 64, seen in Fig. 21; also see paragraph 0131, wherein “The RF unit 64 is coupled to the processor 61 and is configured to transmit and receive a radio signal. The processor 61 may perform all the above methods related to the transmission of uplink data by a UE. The memory 62 is coupled to the processor 61 and is configured to store pieces of information processed by the processor 61. The scheduler 63 is coupled to the processor 61 and is configured to perform all the methods regarding radio resources scheduling in relation to the transmission of uplink data by a UE.”] configured to 
(a) transmit using a higher layer signal, first information used for configuring a physical uplink control channel resource [see paragraphs 0067-0070, wherein “Referring to FIG. 7, a BS transmits a boundary indicator to a UE at step 5210. The BS transmits an uplink grant to the UE at step S220. …The boundary indicator may be set by a higher layer of the physical layer. The higher layer may be Radio Resource Controller (RRC) which functions to control radio resources between a UE and a network.”], 
the physical uplink control channel resource being used for a reception of a scheduling request [see paragraph 0051, wherein “Referring to FIG. 5, the uplink subframe may be divided into a control region in which a Physical Uplink Control Channel (PUCCH) carrying uplink control information is allocated and a data region in which a Physical Uplink Shared Channel (PUSCH) carrying uplink data is allocated.”; also see paragraphs 0054-0057, wherein “A PUCCH for one UE is allocated in the form of a control channel resource block pair (RB pair) in a subframe. Resource blocks included in a control channel resource block pair occupy different subcarriers in a first slot and a second slot. It is said that the control channel resource block pair is subject to frequency hopping at the slot boundary. A frequency diversity gain can be obtained by transmitting one control channel for a UE through different subcarriers according to time.”; also see paragraph 0076, wherein “The control information may include HARQ ACK/NACK, a CQI indicating a downlink channel state, a Scheduling Request (SR) requesting an uplink radio resource allocation, and so on.”], 
(b) transmit using a higher layer signal, second information used for configuring a plurality of physical uplink control channel resources [see paragraphs 0077-0078, wherein “The control channel resources are used to transmit control information on a control channel. The control channel resources may include a frequency, a sequence used to transmit control information, etc. …A BS may A BS may inform each UE of a control channel resource index for other control information except for HARQ ACK/NACK. The control channel resource index may be set by a higher layer, such as an RRC. A control channel resource index when control information is the HARQ ACK/NACK is referred to as an ACK/NACK resource index. The ACK/NACK resource index may be obtained from a radio resource through which a downlink control channel for receiving downlink data, corresponding to the HARQ ACK/NACK, is transmitted.”], and 
(c) transmit using a physical downlink control channel, third information used for indicating one physical uplink control channel resource from among the plurality of physical uplink control channel resources [see paragraphs 0046-0047, wherein “The PDCCH may carry a downlink grant, informing resource allocation for downlink transmission on the PDSCH. A UE may read downlink user data, transmitted on the PDSCH, by decoding control information transmitted on the PDCCH. Further, the PDCCH may carry control information, used for scheduling of Physical Uplink Shared Channel (PUSCH), to a UE. The control information used for scheduling of PUSCH is an uplink grant, informing resource allocation for uplink transmission.”; also see paragraph 0061, wherein “Referring to FIG. 6, a BS transmits an uplink grant to a UE at step S110. The UE transmits uplink data to the BS using the uplink grant at step S120. The uplink grant may be transmitted on the PDCCH, and the uplink data may be transmitted on the PUSCH.”], 
the one physical uplink control channel resource being used for a reception of Hybrid Automatic Repeat Request (HARQ) control information [see paragraphs 0077-0078, wherein “The control channel resources are used to transmit control information on a control channel. The control channel resources may include a frequency, a sequence used to transmit control information, etc. …A BS may A BS may inform each UE of a control channel resource index for other control information except for HARQ ACK/NACK. The control channel resource index may be set by a higher layer, such as an RRC. A control channel resource index when control information is the HARQ ACK/NACK is referred to as an ACK/NACK resource index. The ACK/NACK resource index may be obtained from a radio resource through which a downlink control channel for receiving downlink data, corresponding to the HARQ ACK/NACK, is transmitted.”], 

Continuing, the reference of Kim states in paragraph 0062 that “Alternatively, the uplink data may be multiplexed data. The multiplexed data may be the result of multiplexing the transport block for the uplink-SCH and the control information. For example, the control information may include CQI, Precoding Matrix Indicator (PMI), HARQ ACK/NACK, and Rank Indicator (RI).”  Additionally, in paragraph 0069, Kim states that “The SRS is a reference signal which is transmitted from a UE to a BS for uplink scheduling. The BS estimates an uplink channel based on the SRS and uses the estimated uplink channel for uplink scheduling. The UE may know the boundary between a control region and a data region in a subframe based on the SRS bandwidth.”  Further, Kim teaches in paragraphs 0074-0076 that “The control information may include HARQ ACK/NACK, a CQI indicating a downlink channel state, a Scheduling Request (SR) requesting an uplink radio resource allocation, and so on.”  Thus, the reference of Kim is seen to teach of a “in a case of reception at the base station apparatus of the HARQ control information and the scheduling request in a subframe”, as recited in claim 1.
However, with this, the reference of Kim fails to expressly disclose if “wherein, in a case of a reception of the HARQ control information and the scheduling request in a subframe, a bit of the scheduling request is appended at the end of a bit sequence of the HARQ control information.”

But the reference of Xu discloses a base station apparatus [see, for instance, eNB 102 and base node 1200, within Figs. 1 and 12] configured to communicate with a mobile station apparatus using a plurality of downlink component carriers, the base station apparatus comprising:
a transmitting circuitry [TX/RX 1214, see Fig. 12; also see paragraph 0185] configured to 
(a) transmit using a higher layer signal, first information used for configuring a physical uplink control channel resource [see paragraph 0143, wherein “Service Request (SR) transmissions transmitted by a UE communicate a request to the e-NB for resources for transmission. In one aspect, resources (e.g., frequency and time assignment) allocated for transmission of SR by UE are signaled via layer 3 (L3) signaling, and thus, will be known a priori.”; also see paragraph 0146, wherein “As discussed above, the transmission resources for SR may be known a priori via upper layer signaling, e.g., L3 signaling.”],  
the physical uplink control channel resource being used for a reception of a scheduling request [see paragraph 0046; also see paragraph 0144, wherein “The physical uplink control channel (PUCCH) carries uplink control information, including ACK/NACK transmissions and SR transmissions, and may support multiple formats.”];
(b) transmit using a higher layer signal, second information used for configuring a plurality of physical uplink control channel resources [see paragraph 0143, wherein “Service Request (SR) transmissions transmitted by a UE communicate a request to the e-NB for resources for transmission. In one aspect, resources (e.g., frequency and time assignment) allocated for transmission of SR by UE are signaled via layer 3 (L3) signaling, and thus, will be known a priori.”; also see paragraph 0146, wherein “As discussed above, the transmission resources for SR may be known a priori via upper layer signaling, e.g., L3 signaling.”], and 
(c) transmit using a physical downlink control channel, third information used for indicating one physical uplink control channel resource from among the plurality of physical uplink control channel resources [see paragraph 0146, wherein “Additionally, the resource assigned for ACK/NACK transmission by a receiver is known a priori, e.g., by way of explicit mapping to a corresponding physical downlink control channel (PDCCH) assignment for the physical downlink shared channel (PDSCH) transmission. Accordingly, from the above information, the UE is able to determine a particular uplink transmission mode, that is, if it scheduled to send only SR transmissions (first uplink transmission mode), or if it is scheduled to send only ACK/NACK transmissions (second uplink transmission mode), or if it is scheduled to send both SR transmissions and ACK/NACK transmissions (third uplink transmission mode).”], 
the one physical uplink control channel resource being used for a reception of Hybrid Automatic Repeat Request (HARQ) control information [see paragraphs 0037, 0046-0047, and 0143-0149], 
wherein in a case of a reception of the HARQ control information and the scheduling request in a subframe [see paragraphs 0007-0008; also see paragraphs 0037-0038; also see paragraph 0143-0149], a bit of the scheduling request is appended at the end of a bit sequence of the HARQ control information [see paragraphs 0156-0157, wherein “As such, only one bit for ACK is required, and one bit may be used to transmit a SR. Accordingly, the UE transmits one bit of ACK/NACK and one bit of SR employing QPSK modulation over the ACK/NACK channel. …In a first DL transmission mode associated with DL SIMO, at block 1104, the UE transmits one bit of ACK/NACK and one bit of SR employing QPSK modulation over the ACK/NACK channel. In a second DL transmission mode associated with DL MIMO rank 1, at block 1106, the UE transmits one bit of ACK/NACK and one bit of SR employing QPSK modulation over the ACK/NACK channel.”].

Kim and Xu are combinable because they are in the same field of endeavor, both being system and methods of communicating between a base station and a mobile device utilizing the 3GPP LTE specification. At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the base station apparatus described in Kim include the functionality for “in a case of a reception of the HARQ control information and the scheduling request in a subframe, a bit of the scheduling request is appended at the end of a bit sequence of the HARQ control information”, as specifically recognized by Xu. The suggestion/motivation for doing so would have been that the base station apparatus of Kim would become more efficient, as the transmission and reception of HARQ control information and a scheduling request would be done simultaneously, being multiplexed together on the same channel, with the ACK/NACK transmitted from the UE to the base station with one bit of a SR, as recognized by Xu in paragraphs 0156-0157.  Here, Kim recognizes in paragraph 0062 that the uplink data may be multiplexed and Xu expressly describes multiplexing HARQ control information with a scheduling request, as described in paragraph 0007 of Xu.  Along this vein, the base station apparatus of Kim would easily be implemented with this known functionality, as exemplified by Xu, and would yield predictable results.  Therefore, it would have been obvious to combine the teachings of Xu with the base station apparatus of Kim to obtain the invention specified in independent claim 1.


Regarding claim 2, Kim and Xu disclose the base station apparatus discussed above in claim 1, and Xu further teaches wherein the scheduling request is one-bit information indicating that a scheduling is requested or that the scheduling is not requested [see paragraphs 0156-0157, wherein “As such, only one bit for ACK is required, and one bit may be used to transmit a SR. Accordingly, the UE transmits one bit of ACK/NACK and one bit of SR employing QPSK modulation over the ACK/NACK channel. …In a first DL transmission mode associated with DL SIMO, at block 1104, the UE transmits one bit of ACK/NACK and one bit of SR employing QPSK modulation over the ACK/NACK channel. In a second DL transmission mode associated with DL MIMO rank 1, at block 1106, the UE transmits one bit of ACK/NACK and one bit of SR employing QPSK modulation over the ACK/NACK channel.”].

As discussed above, Kim and Xu are combinable because they are in the same field of endeavor, both being system and methods of communicating between a base station and a mobile device utilizing the 3GPP LTE specification. At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the base station apparatus described in Kim include the further functionality that requires “one-bit information indicating that a scheduling is requested”, as specifically recognized by Xu. The suggestion/motivation for doing so would have been that the base station apparatus of Kim would become more efficient, as the transmission and reception of HARQ control information and a scheduling request would be done simultaneously, being multiplexed together on the same channel, with the ACK/NACK transmitted from the UE to the base station with one bit of a SR, as recognized by Xu in paragraphs 0156-0157.  Here, Kim recognizes in paragraph 0062 that the uplink data may be multiplexed and Xu expressly describes multiplexing HARQ control information with a scheduling request, as described in paragraph 0007 of Xu.  Along this vein, the base station apparatus of Kim would easily be implemented with this known functionality, as exemplified by Xu, and would yield predictable results.  Therefore, it would have been obvious to combine the teachings of Xu with the base station apparatus of Kim to obtain the invention specified in dependent claim 2.


Regarding claim 3, Kim and Xu disclose the base station apparatus discussed above in claim 1, and Kim further teaches wherein the plurality of physical uplink control channel resources configured using the second information are four physical uplink control channel resources [see paragraphs 0077-0079, wherein “The control channel resources may include a frequency, a sequence used to transmit control information, etc. The frequency which is one of the control resources may be a control channel resource block pair. … A BS may A BS may inform each UE of a control channel resource index for other control information except for HARQ ACK/NACK. The control channel resource index may be set by a higher layer, such as an RRC. A control channel resource index when control information is the HARQ ACK/NACK is referred to as an ACK/NACK resource index. The ACK/NACK resource index may be obtained from a radio resource through which a downlink control channel for receiving downlink data, corresponding to the HARQ ACK/NACK, is transmitted.” Here, “frequency”, “sequence used to transmit control information”, “control channel block pairs”, and “ACK/NACK resource index” are at least “four physical uplink control channel resources”].


Regarding claim 4, Kim and Xu disclose the base station apparatus discussed above in claim 1, and Kim further teaches wherein the HARQ control information includes information indicative of a positive acknowledgement [being an ACK notification; see paragraph 0046, wherein “The PHICH carries Hybrid Automatic Repeat Request (HARQ) ACK (acknowledgement)/NACK (not-acknowledgement) information in response to uplink data transmission.”; also see paragraph 0076, wherein “The control information may include HARQ ACK/NACK, a CQI indicating a downlink channel state, a Scheduling Request (SR) requesting an uplink radio resource allocation, and so on.”].


Regarding claim 5, Kim and Xu disclose the base station apparatus discussed above in claim 1, and Kim further teaches wherein the HARQ control information includes information indicative of a positive acknowledgement or a negative acknowledgement [being either an ACK notification, or a NACK notification; see paragraph 0046, wherein “The PHICH carries Hybrid Automatic Repeat Request (HARQ) ACK (acknowledgement)/NACK (not-acknowledgement) information in response to uplink data transmission.”; also see paragraph 0076, wherein “The control information may include HARQ ACK/NACK, a CQI indicating a downlink channel state, a Scheduling Request (SR) requesting an uplink radio resource allocation, and so on.”].


Regarding claim 6, Kim discloses a base station apparatus [base stations (BS) 11 and BS60, seen in Figs. 1 and 21, respectively] configured to communicate with a mobile station apparatus [mobile devices 12 or UE apparatus 800, seen in Figs. 1 and 20, respectively] using a plurality of downlink component carriers [see paragraphs 0038-0043], the base station apparatus comprising:
a transmitting circuitry [RF unit 64, seen in Fig. 21; also see paragraph 0131, wherein “The RF unit 64 is coupled to the processor 61 and is configured to transmit and receive a radio signal. The processor 61 may perform all the above methods related to the transmission of uplink data by a UE. The memory 62 is coupled to the processor 61 and is configured to store pieces of information processed by the processor 61. The scheduler 63 is coupled to the processor 61 and is configured to perform all the methods regarding radio resources scheduling in relation to the transmission of uplink data by a UE.”] configured to 
(a) transmit using a higher layer signal, first information used for configuring a physical uplink control channel resource [see paragraphs 0067-0070, wherein “Referring to FIG. 7, a BS transmits a boundary indicator to a UE at step 5210. The BS transmits an uplink grant to the UE at step S220. …The boundary indicator may be set by a higher layer of the physical layer. The higher layer may be Radio Resource Controller (RRC) which functions to control radio resources between a UE and a network.”], 
the physical uplink control channel resource being used for a reception of a scheduling request [see paragraph 0051, wherein “Referring to FIG. 5, the uplink subframe may be divided into a control region in which a Physical Uplink Control Channel (PUCCH) carrying uplink control information is allocated and a data region in which a Physical Uplink Shared Channel (PUSCH) carrying uplink data is allocated.”; also see paragraphs 0054-0057, wherein “A PUCCH for one UE is allocated in the form of a control channel resource block pair (RB pair) in a subframe. Resource blocks included in a control channel resource block pair occupy different subcarriers in a first slot and a second slot. It is said that the control channel resource block pair is subject to frequency hopping at the slot boundary. A frequency diversity gain can be obtained by transmitting one control channel for a UE through different subcarriers according to time.”; also see paragraph 0076, wherein “The control information may include HARQ ACK/NACK, a CQI indicating a downlink channel state, a Scheduling Request (SR) requesting an uplink radio resource allocation, and so on.”], 
(b) transmit using a higher layer signal, second information used for configuring a plurality of physical uplink control channel resources [see paragraphs 0077-0078, wherein “The control channel resources are used to transmit control information on a control channel. The control channel resources may include a frequency, a sequence used to transmit control information, etc. …A BS may A BS may inform each UE of a control channel resource index for other control information except for HARQ ACK/NACK. The control channel resource index may be set by a higher layer, such as an RRC. A control channel resource index when control information is the HARQ ACK/NACK is referred to as an ACK/NACK resource index. The ACK/NACK resource index may be obtained from a radio resource through which a downlink control channel for receiving downlink data, corresponding to the HARQ ACK/NACK, is transmitted.”], and 
(c) transmit using a physical downlink control channel, third information used for indicating one physical uplink control channel resource from among the plurality of physical uplink control channel resources [see paragraphs 0046-0047, wherein “The PDCCH may carry a downlink grant, informing resource allocation for downlink transmission on the PDSCH. A UE may read downlink user data, transmitted on the PDSCH, by decoding control information transmitted on the PDCCH. Further, the PDCCH may carry control information, used for scheduling of Physical Uplink Shared Channel (PUSCH), to a UE. The control information used for scheduling of PUSCH is an uplink grant, informing resource allocation for uplink transmission.”; also see paragraph 0061, wherein “Referring to FIG. 6, a BS transmits an uplink grant to a UE at step S110. The UE transmits uplink data to the BS using the uplink grant at step S120. The uplink grant may be transmitted on the PDCCH, and the uplink data may be transmitted on the PUSCH.”], 
the one physical uplink control channel resource being used for a reception of Hybrid Automatic Repeat Request (HARQ) control information [see paragraphs 0077-0078, wherein “The control channel resources are used to transmit control information on a control channel. The control channel resources may include a frequency, a sequence used to transmit control information, etc. …A BS may A BS may inform each UE of a control channel resource index for other control information except for HARQ ACK/NACK. The control channel resource index may be set by a higher layer, such as an RRC. A control channel resource index when control information is the HARQ ACK/NACK is referred to as an ACK/NACK resource index. The ACK/NACK resource index may be obtained from a radio resource through which a downlink control channel for receiving downlink data, corresponding to the HARQ ACK/NACK, is transmitted.”], 
a receiving circuitry [RF unit 64, seen in Fig. 21; also see paragraph 0131, wherein “The RF unit 64 is coupled to the processor 61 and is configured to transmit and receive a radio signal. The processor 61 may perform all the above methods related to the transmission of uplink data by a UE. The memory 62 is coupled to the processor 61 and is configured to store pieces of information processed by the processor 61. The scheduler 63 is coupled to the processor 61 and is configured to perform all the methods regarding radio resources scheduling in relation to the transmission of uplink data by a UE.”] configured to, 
in a case that a subframe for a transmission of the HARQ control information using the one physical uplink control channel resource coincides with a subframe for a transmission of the scheduling request, receive in the subframe for the transmission of the scheduling request, the HARQ control information and the scheduling request using the one physical uplink control channel resource [see paragraph 0062, wherein “Alternatively, the uplink data may be multiplexed data. The multiplexed data may be the result of multiplexing the transport block for the uplink-SCH and the control information. For example, the control information may include CQI, Precoding Matrix Indicator (PMI), HARQ ACK/NACK, and Rank Indicator (RI).”; also see paragraph 0069, wherein “The SRS is a reference signal which is transmitted from a UE to a BS for uplink scheduling. The BS estimates an uplink channel based on the SRS and uses the estimated uplink channel for uplink scheduling. The UE may know the boundary between a control region and a data region in a subframe based on the SRS bandwidth.”; also see paragraphs 0074-0076, wherein “The control information may include HARQ ACK/NACK, a CQI indicating a downlink channel state, a Scheduling Request (SR) requesting an uplink radio resource allocation, and so on.”].  

However, with this, the reference of Kim fails to expressly disclose if “wherein a bit of the scheduling request is appended at the end of a bit sequence of the HARQ control information.”

But the reference of Xu discloses a base station apparatus [see, for instance, eNB 102 and base node 1200, within Figs. 1 and 12] configured to communicate with a mobile station apparatus using a plurality of downlink component carriers, the base station apparatus comprising:
a transmitting circuitry [TX/RX 1214, see Fig. 12; also see paragraph 0185] configured to 
(a) transmit using a higher layer signal, first information used for configuring a physical uplink control channel resource [see paragraph 0143, wherein “Service Request (SR) transmissions transmitted by a UE communicate a request to the e-NB for resources for transmission. In one aspect, resources (e.g., frequency and time assignment) allocated for transmission of SR by UE are signaled via layer 3 (L3) signaling, and thus, will be known a priori.”; also see paragraph 0146, wherein “As discussed above, the transmission resources for SR may be known a priori via upper layer signaling, e.g., L3 signaling.”], 
the physical uplink control channel resource being used for a reception of a scheduling request [see paragraph 0046; also see paragraph 0144, wherein “The physical uplink control channel (PUCCH) carries uplink control information, including ACK/NACK transmissions and SR transmissions, and may support multiple formats.”], 
(b) transmit using a higher layer signal, second information used for configuring a plurality of physical uplink control channel resources [see paragraph 0143, wherein “Service Request (SR) transmissions transmitted by a UE communicate a request to the e-NB for resources for transmission. In one aspect, resources (e.g., frequency and time assignment) allocated for transmission of SR by UE are signaled via layer 3 (L3) signaling, and thus, will be known a priori.”; also see paragraph 0146, wherein “As discussed above, the transmission resources for SR may be known a priori via upper layer signaling, e.g., L3 signaling.”], and 
(c) transmit using a physical downlink control channel, third information used for indicating one physical uplink control channel resource from among the plurality of physical uplink control channel resources [see paragraph 0146, wherein “Additionally, the resource assigned for ACK/NACK transmission by a receiver is known a priori, e.g., by way of explicit mapping to a corresponding physical downlink control channel (PDCCH) assignment for the physical downlink shared channel (PDSCH) transmission. Accordingly, from the above information, the UE is able to determine a particular uplink transmission mode, that is, if it scheduled to send only SR transmissions (first uplink transmission mode), or if it is scheduled to send only ACK/NACK transmissions (second uplink transmission mode), or if it is scheduled to send both SR transmissions and ACK/NACK transmissions (third uplink transmission mode).”], 
the one physical uplink control channel resource being used for a reception of Hybrid Automatic Repeat Request (HARQ) control information [see paragraphs 0037-0039, wherein “The eNB 102 also transmits on the downlink 108 data 114 in accordance with a forward error correction (FEC) method, such as using ARQ (automatic repeat-request) or Hybrid-ARQ (HARQ). The SR grant 112 conveys conflicting scheduling for PUCCH, depicted at 116, with an ACK/NACK channel scheduling that is expected in response to the data 114. In response to this scheduling conflict, a mapping component 120 at the UE 106 transmits and a mapping component 122 at the eNB 102 receives selectively an acknowledgement (ACK), an SR, or an SR+ACK as depicted at 124 on the PUCCH 110….In FIG. 2, in one aspect a methodology 200 is provided for transmitting multiplexed ACK/NACK channel and service request (SR) channel for uplink (UL) transmissions. At block 202, a service request grant is received for use of an UL control channel. In addition, data is received in accordance with an automatic repeat-request method (e.g., ARQ, HARQ) as part of forward error control (FEC) (block 204).”; also see paragraphs 0046-0047, and 0145-0149]; and 
a receiving circuitry [TX/RX 1214, see Fig. 12; also see paragraph 0185] configured to, 
in a case that a subframe for a transmission of the HARQ control information using the one physical uplink control channel resource coincides with a subframe for a transmission of the scheduling request, receive in the subframe for the transmission of the scheduling request, the HARQ control information and the scheduling request using the one physical uplink control channel resource [see paragraph 0007, wherein “In accordance with one or more aspects and corresponding disclosure thereof, various aspects are described in connection with providing a predetermined mapping for how ACK, SR or ACK+SR can be multiplexed using one uplink control channel resource when both acknowledgement and service requests are simultaneously scheduled. Thereby, the uplink control channel can be demultiplexed to receive ACK, SR or ACK+SR without blind decoding, link loss through higher order modulation, or additional hardware/software complexity.”; also see paragraphs 0037-0039; also see paragraph 0145-0157], 
wherein a bit of the scheduling request is appended at the end of a bit sequence of the HARQ control information [see paragraphs 0156-0157, wherein “As such, only one bit for ACK is required, and one bit may be used to transmit a SR. Accordingly, the UE transmits one bit of ACK/NACK and one bit of SR employing QPSK modulation over the ACK/NACK channel. …In a first DL transmission mode associated with DL SIMO, at block 1104, the UE transmits one bit of ACK/NACK and one bit of SR employing QPSK modulation over the ACK/NACK channel. In a second DL transmission mode associated with DL MIMO rank 1, at block 1106, the UE transmits one bit of ACK/NACK and one bit of SR employing QPSK modulation over the ACK/NACK channel.”].

Kim and Xu are combinable because they are in the same field of endeavor, both being system and methods of communicating between a base station and a mobile device utilizing the 3GPP LTE specification. At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the base station apparatus described in Kim include the functionality for “wherein a bit of the scheduling request is appended at the end of a bit sequence of the HARQ control information”, as specifically recognized by Xu. The suggestion/motivation for doing so would have been that the base station apparatus of Kim would become more efficient, as the transmission and reception of HARQ control information and a scheduling request would be done simultaneously, being multiplexed together on the same channel, with the ACK/NACK transmitted from the UE to the base station with one bit of a SR, as recognized by Xu in paragraphs 0156-0157.  Here, Kim recognizes in paragraph 0062 that the uplink data may be multiplexed and Xu expressly describes multiplexing HARQ control information with a scheduling request, as described in paragraph 0007 of Xu.  Along this vein, the base station apparatus of Kim would easily be implemented with this known functionality, as exemplified by Xu, and would yield predictable results.  Therefore, it would have been obvious to combine the teachings of Xu with the base station apparatus of Kim to obtain the invention specified in independent claim 6.


Regarding claim 8, Kim and Xu disclose the base station apparatus discussed above in claim 6, and Xu further teaches wherein the scheduling request is one-bit information indicating that a scheduling is requested or that the scheduling is not requested [see paragraphs 0156-0157, wherein “As such, only one bit for ACK is required, and one bit may be used to transmit a SR. Accordingly, the UE transmits one bit of ACK/NACK and one bit of SR employing QPSK modulation over the ACK/NACK channel. …In a first DL transmission mode associated with DL SIMO, at block 1104, the UE transmits one bit of ACK/NACK and one bit of SR employing QPSK modulation over the ACK/NACK channel. In a second DL transmission mode associated with DL MIMO rank 1, at block 1106, the UE transmits one bit of ACK/NACK and one bit of SR employing QPSK modulation over the ACK/NACK channel.”]. 

As discussed above, Kim and Xu are combinable because they are in the same field of endeavor, both being system and methods of communicating between a base station and a mobile device utilizing the 3GPP LTE specification. At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the base station apparatus described in Kim include the further functionality that requires “one-bit information indicating that a scheduling is requested”, as specifically recognized by Xu. The suggestion/motivation for doing so would have been that the base station apparatus of Kim would become more efficient, as the transmission and reception of HARQ control information and a scheduling request would be done simultaneously, being multiplexed together on the same channel, with the ACK/NACK transmitted from the UE to the base station with one bit of a SR, as recognized by Xu in paragraphs 0156-0157.  Here, Kim recognizes in paragraph 0062 that the uplink data may be multiplexed and Xu expressly describes multiplexing HARQ control information with a scheduling request, as described in paragraph 0007 of Xu.  Along this vein, the base station apparatus of Kim would easily be implemented with this known functionality, as exemplified by Xu, and would yield predictable results.  Therefore, it would have been obvious to combine the teachings of Xu with the base station apparatus of Kim to obtain the invention specified in dependent claim 8.


Regarding claim 9, Kim and Xu disclose the base station apparatus discussed above in claim 6, and Kim further teaches wherein the plurality of physical uplink control channel resources configured using the second information are four physical uplink control channel resources [see paragraphs 0077-0079, wherein “The control channel resources may include a frequency, a sequence used to transmit control information, etc. The frequency which is one of the control resources may be a control channel resource block pair. … A BS may A BS may inform each UE of a control channel resource index for other control information except for HARQ ACK/NACK. The control channel resource index may be set by a higher layer, such as an RRC. A control channel resource index when control information is the HARQ ACK/NACK is referred to as an ACK/NACK resource index. The ACK/NACK resource index may be obtained from a radio resource through which a downlink control channel for receiving downlink data, corresponding to the HARQ ACK/NACK, is transmitted.” Here, “frequency”, “sequence used to transmit control information”, “control channel block pairs”, and “ACK/NACK resource index” are at least “four physical uplink control channel resources”].


Regarding claim 10, Kim and Xu disclose the base station apparatus discussed above in claim 6, and Kim further teaches wherein the HARQ control information includes information indicative of a positive acknowledgement [being an ACK notification; see paragraph 0046, wherein “The PHICH carries Hybrid Automatic Repeat Request (HARQ) ACK (acknowledgement)/NACK (not-acknowledgement) information in response to uplink data transmission.”; also see paragraph 0076, wherein “The control information may include HARQ ACK/NACK, a CQI indicating a downlink channel state, a Scheduling Request (SR) requesting an uplink radio resource allocation, and so on.”].


Regarding claim 11, Kim and Xu disclose the base station apparatus discussed above in claim 6, and Kim further teaches wherein the HARQ control information includes information indicative of a negative acknowledgement [being a NACK notification; see paragraph 0046, wherein “The PHICH carries Hybrid Automatic Repeat Request (HARQ) ACK (acknowledgement)/NACK (not-acknowledgement) information in response to uplink data transmission.”; also see paragraph 0076, wherein “The control information may include HARQ ACK/NACK, a CQI indicating a downlink channel state, a Scheduling Request (SR) requesting an uplink radio resource allocation, and so on.”].


Regarding claim 12, Kim and Xu disclose the base station apparatus discussed above in claim 6, and Kim further teaches wherein the HARQ control information includes information indicative of a positive acknowledgement or a negative acknowledgement [being either an ACK notification, or a NACK notification; see paragraph 0046, wherein “The PHICH carries Hybrid Automatic Repeat Request (HARQ) ACK (acknowledgement)/NACK (not-acknowledgement) information in response to uplink data transmission.”; also see paragraph 0076, wherein “The control information may include HARQ ACK/NACK, a CQI indicating a downlink channel state, a Scheduling Request (SR) requesting an uplink radio resource allocation, and so on.”].


Regarding claim 13, Kim discloses a mobile station apparatus [mobile devices 12 or UE apparatus 800, seen in Figs. 1 and 20, respectively] configured to communicate with a base station apparatus [base stations (BS) 11 and BS60, seen in Figs. 1 and 21, respectively] using a plurality of downlink component carriers [see paragraphs 0038-0043], the mobile station apparatus comprising:
a receiving circuitry [being the DFT unit 842, the subcarrier mapper 844, and the IFFT Unit 846, being part of the signal generator 840, and the antenna 890; also see paragraphs 0128-0130, wherein “The subcarrier mapper 844 maps the frequency domain symbols to receive subcarriers. The IFFT unit 846 performs IFFT on the received symbols and outputs a time domain signal.”] configured to
(a) receive using a higher layer signal, first information used for configuring a physical uplink control channel resource [see paragraphs 0067-0070, wherein “Referring to FIG. 7, a BS transmits a boundary indicator to a UE at step 5210. The BS transmits an uplink grant to the UE at step S220. …The boundary indicator may be set by a higher layer of the physical layer. The higher layer may be Radio Resource Controller (RRC) which functions to control radio resources between a UE and a network.”], 
the physical uplink control channel resource being used for a transmission of a scheduling request [see paragraph 0051, wherein “Referring to FIG. 5, the uplink subframe may be divided into a control region in which a Physical Uplink Control Channel (PUCCH) carrying uplink control information is allocated and a data region in which a Physical Uplink Shared Channel (PUSCH) carrying uplink data is allocated.”; also see paragraphs 0054-0057, wherein “A PUCCH for one UE is allocated in the form of a control channel resource block pair (RB pair) in a subframe. Resource blocks included in a control channel resource block pair occupy different subcarriers in a first slot and a second slot. It is said that the control channel resource block pair is subject to frequency hopping at the slot boundary. A frequency diversity gain can be obtained by transmitting one control channel for a UE through different subcarriers according to time.”; also see paragraph 0076, wherein “The control information may include HARQ ACK/NACK, a CQI indicating a downlink channel state, a Scheduling Request (SR) requesting an uplink radio resource allocation, and so on.”],
(b) receive using a higher layer signal, second information used for configuring a plurality of physical uplink control channel resources [see paragraphs 0077-0078, wherein “The control channel resources are used to transmit control information on a control channel. The control channel resources may include a frequency, a sequence used to transmit control information, etc. …A BS may A BS may inform each UE of a control channel resource index for other control information except for HARQ ACK/NACK. The control channel resource index may be set by a higher layer, such as an RRC. A control channel resource index when control information is the HARQ ACK/NACK is referred to as an ACK/NACK resource index. The ACK/NACK resource index may be obtained from a radio resource through which a downlink control channel for receiving downlink data, corresponding to the HARQ ACK/NACK, is transmitted.”], and 
(c) receive using a physical downlink control channel, third information used for indicating one physical uplink control channel resource from among the plurality of physical uplink control channel resources [see paragraphs 0046-0047, wherein “The PDCCH may carry a downlink grant, informing resource allocation for downlink transmission on the PDSCH. A UE may read downlink user data, transmitted on the PDSCH, by decoding control information transmitted on the PDCCH. Further, the PDCCH may carry control information, used for scheduling of Physical Uplink Shared Channel (PUSCH), to a UE. The control information used for scheduling of PUSCH is an uplink grant, informing resource allocation for uplink transmission.”; also see paragraph 0061, wherein “Referring to FIG. 6, a BS transmits an uplink grant to a UE at step S110. The UE transmits uplink data to the BS using the uplink grant at step S120. The uplink grant may be transmitted on the PDCCH, and the uplink data may be transmitted on the PUSCH.”], 
the one physical uplink control channel resource being used for a transmission of Hybrid Automatic Repeat Request (HARQ) control information [see paragraphs 0077-0078, wherein “The control channel resources are used to transmit control information on a control channel. The control channel resources may include a frequency, a sequence used to transmit control information, etc. …A BS may A BS may inform each UE of a control channel resource index for other control information except for HARQ ACK/NACK. The control channel resource index may be set by a higher layer, such as an RRC. A control channel resource index when control information is the HARQ ACK/NACK is referred to as an ACK/NACK resource index. The ACK/NACK resource index may be obtained from a radio resource through which a downlink control channel for receiving downlink data, corresponding to the HARQ ACK/NACK, is transmitted.”]; and
a transmission circuitry [being the DFT unit 842, the subcarrier mapper 844, and the IFFT Unit 846, being part of the signal generator 840, and the antenna 890; also see paragraphs 0128-0130, wherein “The signal generator 840generates a radio signal which will be transmitted via an antenna 890, based on uplink data processed by the processor 810, and transmits the generated radio signal.”] configured to, 
in a case that a subframe for the transmission of the HARQ control information using the one physical uplink control channel resource coincides with a subframe for the transmission of the scheduling request, transmit in the subframe for the transmission of the scheduling request, to the base station apparatus, the HARQ control information and the scheduling request using the one physical uplink control channel resource [see paragraph 0062, wherein “Alternatively, the uplink data may be multiplexed data. The multiplexed data may be the result of multiplexing the transport block for the uplink-SCH and the control information. For example, the control information may include CQI, Precoding Matrix Indicator (PMI), HARQ ACK/NACK, and Rank Indicator (RI).”; also see paragraph 0069, wherein “The SRS is a reference signal which is transmitted from a UE to a BS for uplink scheduling. The BS estimates an uplink channel based on the SRS and uses the estimated uplink channel for uplink scheduling. The UE may know the boundary between a control region and a data region in a subframe based on the SRS bandwidth.”; also see paragraphs 0074-0076, wherein “The control information may include HARQ ACK/NACK, a CQI indicating a downlink channel state, a Scheduling Request (SR) requesting an uplink radio resource allocation, and so on.”]. 

However, with this, the reference of Kim fails to expressly disclose if “wherein a bit of the scheduling request is appended at the end of a bit sequence of the HARQ control information.”

But the reference of Xu discloses a mobile station apparatus [see, for instance user equipment (UE) 106 and user equipment (UE) 1302, seen in Figs. 1 and 13] configured to communicate with a base station apparatus [see, for instance, eNB 102 and base node 1200, within Figs. 1 and 12] a using a plurality of downlink component carriers, the mobile station apparatus comprising:
a receiving circuitry [TX/RX 1316, see Fig. 13; also see paragraph 0186] configured to 
(a) receive using a higher layer signal, first information used for configuring a physical uplink control channel resource [see paragraph 0143, wherein “Service Request (SR) transmissions transmitted by a UE communicate a request to the e-NB for resources for transmission. In one aspect, resources (e.g., frequency and time assignment) allocated for transmission of SR by UE are signaled via layer 3 (L3) signaling, and thus, will be known a priori.”; also see paragraph 0146, wherein “As discussed above, the transmission resources for SR may be known a priori via upper layer signaling, e.g., L3 signaling.”], 
the physical uplink control channel resource being used for a transmission of a scheduling request [see paragraph 0046; also see paragraph 0144, wherein “The physical uplink control channel (PUCCH) carries uplink control information, including ACK/NACK transmissions and SR transmissions, and may support multiple formats.”], 
(b) receive using a higher layer signal, second information used for configuring a plurality of physical uplink control channel resources [see paragraph 0143, wherein “Service Request (SR) transmissions transmitted by a UE communicate a request to the e-NB for resources for transmission. In one aspect, resources (e.g., frequency and time assignment) allocated for transmission of SR by UE are signaled via layer 3 (L3) signaling, and thus, will be known a priori.”; also see paragraph 0146, wherein “As discussed above, the transmission resources for SR may be known a priori via upper layer signaling, e.g., L3 signaling.”], and 
(c) receive using a physical downlink control channel, third information used for indicating one physical uplink control channel resource from among the plurality of physical uplink control channel resources [see paragraph 0146, wherein “Additionally, the resource assigned for ACK/NACK transmission by a receiver is known a priori, e.g., by way of explicit mapping to a corresponding physical downlink control channel (PDCCH) assignment for the physical downlink shared channel (PDSCH) transmission. Accordingly, from the above information, the UE is able to determine a particular uplink transmission mode, that is, if it scheduled to send only SR transmissions (first uplink transmission mode), or if it is scheduled to send only ACK/NACK transmissions (second uplink transmission mode), or if it is scheduled to send both SR transmissions and ACK/NACK transmissions (third uplink transmission mode).”], 
the one physical uplink control channel resource being used for a transmission of Hybrid Automatic Repeat Request (HARQ) control information [see paragraphs 0037-0039, wherein “The eNB 102 also transmits on the downlink 108 data 114 in accordance with a forward error correction (FEC) method, such as using ARQ (automatic repeat-request) or Hybrid-ARQ (HARQ). The SR grant 112 conveys conflicting scheduling for PUCCH, depicted at 116, with an ACK/NACK channel scheduling that is expected in response to the data 114. In response to this scheduling conflict, a mapping component 120 at the UE 106 transmits and a mapping component 122 at the eNB 102 receives selectively an acknowledgement (ACK), an SR, or an SR+ACK as depicted at 124 on the PUCCH 110….In FIG. 2, in one aspect a methodology 200 is provided for transmitting multiplexed ACK/NACK channel and service request (SR) channel for uplink (UL) transmissions. At block 202, a service request grant is received for use of an UL control channel. In addition, data is received in accordance with an automatic repeat-request method (e.g., ARQ, HARQ) as part of forward error control (FEC) (block 204).”; also see paragraphs 0046-0047, and 0145-0149]; and 
a transmission circuitry [TX/RX 1316, see Fig. 13; also see paragraph 0186] configured to, 
in a case that a subframe for a transmission of the HARQ control information using the one physical uplink control channel resource coincides with a subframe for a transmission of the scheduling request, transmit in the subframe for the transmission of the scheduling request, the HARQ control information and the scheduling request using the one physical uplink control channel resource [see paragraph 0007, wherein “In accordance with one or more aspects and corresponding disclosure thereof, various aspects are described in connection with providing a predetermined mapping for how ACK, SR or ACK+SR can be multiplexed using one uplink control channel resource when both acknowledgement and service requests are simultaneously scheduled. Thereby, the uplink control channel can be demultiplexed to receive ACK, SR or ACK+SR without blind decoding, link loss through higher order modulation, or additional hardware/software complexity.”; also see paragraphs 0037-0039; also see paragraph 0145-0157], 
wherein a bit of the scheduling request is appended at the end of a bit sequence of the HARQ control information [see paragraphs 0156-0157, wherein “As such, only one bit for ACK is required, and one bit may be used to transmit a SR. Accordingly, the UE transmits one bit of ACK/NACK and one bit of SR employing QPSK modulation over the ACK/NACK channel. …In a first DL transmission mode associated with DL SIMO, at block 1104, the UE transmits one bit of ACK/NACK and one bit of SR employing QPSK modulation over the ACK/NACK channel. In a second DL transmission mode associated with DL MIMO rank 1, at block 1106, the UE transmits one bit of ACK/NACK and one bit of SR employing QPSK modulation over the ACK/NACK channel.”].

Kim and Xu are combinable because they are in the same field of endeavor, both being system and methods of communicating between a base station and a mobile device utilizing the 3GPP LTE specification. At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the mobile station apparatus described in Kim include the functionality for “wherein a bit of the scheduling request is appended at the end of a bit sequence of the HARQ control information”, as specifically recognized by Xu. The suggestion/motivation for doing so would have been that the mobile station apparatus of Kim would become more efficient, as the transmission and reception of HARQ control information and a scheduling request would be done simultaneously, being multiplexed together on the same channel, with the ACK/NACK transmitted from the UE to the base station with one bit of a SR, as recognized by Xu in paragraphs 0156-0157.  Here, Kim recognizes in paragraph 0062 that the uplink data may be multiplexed and Xu expressly describes multiplexing HARQ control information with a scheduling request, as described in paragraph 0007 of Xu.  Along this vein, the mobile station apparatus of Kim would easily be implemented with this known functionality, as exemplified by Xu, and would yield predictable results.  Therefore, it would have been obvious to combine the teachings of Xu with the mobile station apparatus of Kim to obtain the invention specified in independent claim 13.


Regarding claim 15, Kim and Xu disclose the mobile station apparatus discussed above in claim 13, and Xu further teaches wherein the scheduling request is one-bit information indicating that a scheduling is requested or that the scheduling is not requested [see paragraphs 0156-0157, wherein “As such, only one bit for ACK is required, and one bit may be used to transmit a SR. Accordingly, the UE transmits one bit of ACK/NACK and one bit of SR employing QPSK modulation over the ACK/NACK channel. …In a first DL transmission mode associated with DL SIMO, at block 1104, the UE transmits one bit of ACK/NACK and one bit of SR employing QPSK modulation over the ACK/NACK channel. In a second DL transmission mode associated with DL MIMO rank 1, at block 1106, the UE transmits one bit of ACK/NACK and one bit of SR employing QPSK modulation over the ACK/NACK channel.”]. 

As discussed above, Kim and Xu are combinable because they are in the same field of endeavor, both being system and methods of communicating between a base station and a mobile device utilizing the 3GPP LTE specification. At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the mobile station apparatus described in Kim include the further functionality that requires “one-bit information indicating that a scheduling is requested”, as specifically recognized by Xu. The suggestion/motivation for doing so would have been that the mobile station apparatus of Kim would become more efficient, as the transmission and reception of HARQ control information and a scheduling request would be done simultaneously, being multiplexed together on the same channel, with the ACK/NACK transmitted from the UE to the base station with one bit of a SR, as recognized by Xu in paragraphs 0156-0157.  Here, Kim recognizes in paragraph 0062 that the uplink data may be multiplexed and Xu expressly describes multiplexing HARQ control information with a scheduling request, as described in paragraph 0007 of Xu.  Along this vein, the mobile station apparatus of Kim would easily be implemented with this known functionality, as exemplified by Xu, and would yield predictable results.  Therefore, it would have been obvious to combine the teachings of Xu with the mobile station apparatus of Kim to obtain the invention specified in dependent claim 15.


Regarding claim 16, Kim and Xu disclose the mobile station apparatus discussed above in claim 13, and Kim further teaches wherein the plurality of physical uplink control channel resources configured using the second information are four physical uplink control channel resources [see paragraphs 0077-0079, wherein “The control channel resources may include a frequency, a sequence used to transmit control information, etc. The frequency which is one of the control resources may be a control channel resource block pair. … A BS may A BS may inform each UE of a control channel resource index for other control information except for HARQ ACK/NACK. The control channel resource index may be set by a higher layer, such as an RRC. A control channel resource index when control information is the HARQ ACK/NACK is referred to as an ACK/NACK resource index. The ACK/NACK resource index may be obtained from a radio resource through which a downlink control channel for receiving downlink data, corresponding to the HARQ ACK/NACK, is transmitted.” Here, “frequency”, “sequence used to transmit control information”, “control channel block pairs”, and “ACK/NACK resource index” are at least “four physical uplink control channel resources”].


Regarding claim 17, Kim and Xu disclose the mobile station apparatus discussed above in claim 13, and Kim further teaches wherein the HARQ control information includes information indicative of a positive acknowledgement [being an ACK notification; see paragraph 0046, wherein “The PHICH carries Hybrid Automatic Repeat Request (HARQ) ACK (acknowledgement)/NACK (not-acknowledgement) information in response to uplink data transmission.”; also see paragraph 0076, wherein “The control information may include HARQ ACK/NACK, a CQI indicating a downlink channel state, a Scheduling Request (SR) requesting an uplink radio resource allocation, and so on.”].


Regarding claim 18, Kim and Xu disclose the mobile station apparatus discussed above in claim 13, and Kim further teaches wherein the HARQ control information includes information indicative of a negative acknowledgement [being a NACK notification; see paragraph 0046, wherein “The PHICH carries Hybrid Automatic Repeat Request (HARQ) ACK (acknowledgement)/NACK (not-acknowledgement) information in response to uplink data transmission.”; also see paragraph 0076, wherein “The control information may include HARQ ACK/NACK, a CQI indicating a downlink channel state, a Scheduling Request (SR) requesting an uplink radio resource allocation, and so on.”].


Regarding claim 19, Kim and Xu disclose the mobile station apparatus discussed above in claim 13, and Kim further teaches wherein the HARQ control information includes information indicative of a positive acknowledgement or a negative acknowledgement [being either an ACK notification, or a NACK notification; see paragraph 0046, wherein “The PHICH carries Hybrid Automatic Repeat Request (HARQ) ACK (acknowledgement)/NACK (not-acknowledgement) information in response to uplink data transmission.”; also see paragraph 0076, wherein “The control information may include HARQ ACK/NACK, a CQI indicating a downlink channel state, a Scheduling Request (SR) requesting an uplink radio resource allocation, and so on.”].



Response to Arguments
Applicant's arguments filed April 22, 2022 have been fully considered but they are not persuasive.

Initially, on page 6 of the Remarks dated April 22, 2022, the Applicant begins arguing that “Xu does not disclose or suggest the sequence or order of the ACK/NACK bit and the SR bit. Thus, ‘a bit of the scheduling request is appended at the end of a bit sequence of the HARQ control information’ is not disclosed or suggested in Xu.”  

But first, it is noted that the secondary reference of Xu is utilized to teach that it would have been obvious to one of ordinary skill in the art at the time of the invention to have the base station apparatus described in Kim include the functionality for “in a case of a reception of the HARQ control information and the scheduling request in a subframe, a bit of the scheduling request is appended at the end of a bit sequence of the HARQ control information”, as recognized by Xu.  In this regard, in review of this secondary reference of Xu, the Examiner notes that the reference of Xu can in fact be interpreted as teaching a “sequence or order of the ACK/NACK bit and the SR bit”, as argued, and is seen to disclose the limitation that recites “a bit of the scheduling request is appended at the end of a bit sequence of the HARQ control information”.  

Particularly, the reference of Xu is seen to teach of multiplexing one or two bits of ACK/NACK, therein interpreted as “a bit sequence of the HARQ control information”, with an SR bit.  This is illustrated in Figs. 2 and 3 of Xu, whereby in steps 220, 224, and 230 of Fig. 2, and steps 320, 324, and 330 of Fig. 3, an ACK is multiplexed, so as to have “ACK+SR”. These steps are further discussed in paragraphs 0041-0045 and 0049-0051 of Xu.  Further, as read in paragraphs 0156-0158, Xu summarizes that “As such, only one bit for ACK is required, and one bit may be used to transmit a SR. Accordingly, the UE transmits one bit of ACK/NACK and one bit of SR employing QPSK modulation over the ACK/NACK channel. …In a first DL transmission mode associated with DL SIMO, at block 1104, the UE transmits one bit of ACK/NACK and one bit of SR employing QPSK modulation over the ACK/NACK channel. In a second DL transmission mode associated with DL MIMO rank 1, at block 1106, the UE transmits one bit of ACK/NACK and one bit of SR employing QPSK modulation over the ACK/NACK channel. … In a third DL transmission mode associated with DL MIMO rank 2, at block 1108, the UE transmits two bits of ACK/NACK and one bit of SR employing 8PSK modulation over the ACK/NACK channel.”  Here, the one bit of ACK/NACK and the two bit ACK/NACK can be reasonably interpreted as being “a bit sequence of the HARQ control information”, whereby an additional bit of SR is added to the ACK/NACK.

Along this vein, in paragraphs 0170-0172, Xu further states “Means have been provided for QPSK modulating the single bit of ACK/NACK information and a second bit of service request information over an ACK/NACK channel. … Means have been provided for 8PSK modulating a plurality of bits of ACK/NACK information and the second bit of service request information over the ACK/NACK channel for a multiple stream downlink transmission mode of the UE.”  Thus, this teaching in Xu is seen to expressly disclose that the one SR bit follows the bit or bits of the ACK/NACK, as the SR bit is second to the ACK/NACK bit/bits.

Therefore, Xu can still be reasonably interpreted as teaching “a bit of the scheduling request is appended at the end of a bit sequence of the HARQ control information”, as currently required in independent claims 1, 6, and 13.  In this regard, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have the base station apparatus described in Kim include the functionality for “in a case of a reception of the HARQ control information and the scheduling request in a subframe, a bit of the scheduling request is appended at the end of a bit sequence of the HARQ control information”, as specifically recognized by Xu. The suggestion/motivation for doing so would have been that the base station apparatus of Kim would become more efficient, as the transmission and reception of HARQ control information and a scheduling request would be done simultaneously, being multiplexed together on the same channel, with the ACK/NACK transmitted from the UE to the base station with one bit of a SR, as recognized by Xu in paragraphs 0156-0157.  Here, Kim recognizes in paragraph 0062 that the uplink data may be multiplexed and Xu expressly describes multiplexing HARQ control information with a scheduling request, as described in paragraph 0007 of Xu.  Along this vein, the base station apparatus of Kim would easily be implemented with this known functionality, as exemplified by Xu, and would yield predictable results.  Therefore, it would have been obvious to combine the teachings of Xu with the base station apparatus of Kim to obtain the invention specified in independent claims 1, 6, and 13.

Continuing, on page 7 of the Remarks dated April 22, 2022, the Applicant argues that “The Examiner states that Kim discloses ‘transmit using a higher layer signal, second information used for configuring a plurality of physical uplink control channel resources’ in paras. 0077-0078. …However, Kim does not disclose notifying second information for configuring a plurality of PUCCH resources for HARQ control information using a higher layer signal.” 

But in this regard, the claims currently do not specifically require “notifying second information for configuring a plurality of PUCCH resources for HARQ control information using a higher layer signal”, as argued.  Rather, claim 6 currently requires “transmitting circuitry configured to …(b) transmit using a higher layer signal, second information used for configuring a plurality of physical uplink control channel resources”.  Here, on pages 6 and 7 of the Remarks dated April 22, 2022, the Applicant stress the limitation of claim 6 that states “the one physical uplink control channel resource being used for a reception of Hybrid Automatic Repeat Request (HARQ) control information”.  But this limitation is referring to the limitation now labeled “(C)”, which recites transmitting “third information used for indicating one physical uplink control channel resource…”.  If the Applicant wishes that the transmitting of the second information for configuring a plurality of physical uplink control channel resources for HARQ control information be considered in interpreting the claims, then the claims must be amended accordingly.  

With this, the primary reference of Kim states in paragraph 0078 that “The control channel resource is identified by a control channel resource index. A BS may inform each UE of a control channel resource index for other control information except for HARQ ACK/NACK. The control channel resource index may be set by a higher layer, such as an RRC.”  Here, in paragraph 0077, Kim further states that “The control channel resources may include a frequency, a sequence used to transmit control information, etc. The frequency which is one of the control channel resources may be a control channel resource block pair.”  Thus, Kim can be reasonably interpreted as teaching second information, being a control channel resource index, that is used for configuring a plurality of physical uplink control channel resources.

Similarly, on pages 7 and 8 of the Remarks dated April 22, 2022, the Applicant further argues that “Xu does not disclose notifying second information for configuring a plurality of PUCCH resources for HARQ control information using a higher layer”.  Here, once again, the claims currently do not specifically require “notifying second information for configuring a plurality of PUCCH resources for HARQ control information using a higher layer signal”, as argued.  Rather, claim 6 currently requires “transmitting circuitry configured to …(b) transmit using a higher layer signal, second information used for configuring a plurality of physical uplink control channel resources”.  If the Applicant wishes that the transmitting of the second information for configuring a plurality of physical uplink control channel resources for HARQ control information be considered in interpreting the claims, then the claims must be amended accordingly.  

With this, the secondary reference of Xu is not particularly relied on to teach this claimed feature.  As shown above, the primary reference of Kim is seen to teach this limitation.  Here, the citation of teachings of Xu of these features is made to exemplify the similarities of the reference to that of the primary reference of Kim.  In this regard, in paragraph 0143, Xu describes that “Service Request (SR) transmissions transmitted by a UE communicate a request to the e-NB for resources for transmission. In one aspect, resources (e.g., frequency and time assignment) allocated for transmission of SR by UE are signaled via layer 3 (L3) signaling, and thus, will be known a priori.”

But again, the primary reference of Kim can be interpreted as teaching this limitation.  Particularly, in paragraph 0078, Kim states “The control channel resource is identified by a control channel resource index. A BS may inform each UE of a control channel resource index for other control information except for HARQ ACK/NACK. The control channel resource index may be set by a higher layer, such as an RRC.”  Additionally, in paragraph 0077, Kim further states that “The control channel resources may include a frequency, a sequence used to transmit control information, etc. The frequency which is one of the control channel resources may be a control channel resource block pair.”  Thus, Kim can be reasonably interpreted as teaching second information, being a control channel resource index, that is used for configuring a plurality of physical uplink control channel resources.

Continuing, on pages 8 and 9 of the Remarks dated April 22, 2022, the Applicant argues that “Kim merely discloses that a control channel resource index for HARQ ACK/NACK is obtained from a first CCE index used to transmit the PDCCH.  However, Kim does not disclose or suggest transmitting, using a physical downlink control channel, third information used for indicating one physical uplink control channel resource for HARQ control from among the plurality of physical uplink control channel resources configured based on the second information transmitted using a higher layer signal, as in the claimed invention.”

But here, the current claim language does not expressly require that the transmitted third information is “based on the second information transmitted using a higher layer signal”.  Rather, independent claim 6 (and similarly, independent claims 1 and 13) recites “transmitting circuitry configured to …(c) transmit using a physical downlink control channel, third information used for indicating one physical uplink control channel resource from among the plurality of physical uplink control channel resources, the one physical uplink control channel resource being used for a reception of Hybrid Automatic Repeat Request (HARQ) control information”.  If the Applicant wishes that the transmitting of the third information used for indicating one physical uplink control channel resource from among the plurality of physical uplink control channel resources configured based on the second information transmitted using a higher layer signal be considered in interpreting the claims, then the claims must be amended accordingly.  

With this, the reference of Kim is seen to teach of transmitting using a physical downlink control channel, third information used for indicating one physical uplink control channel resource from among the plurality of physical uplink control channel resources.  Particularly, in paragraph 0047, Kim states “The PDCCH may carry a downlink grant, informing resource allocation for downlink transmission on the PDSCH. A UE may read downlink user data, transmitted on the PDSCH, by decoding control information transmitted on the PDCCH. Further, the PDCCH may carry control information, used for scheduling of Physical Uplink Shared Channel (PUSCH), to a UE. The control information used for scheduling of PUSCH is an uplink grant, informing resource allocation for uplink transmission.”  With this, the claimed “third information” can be reasonably interpreted as being the “uplink grant” described in Kim.  This “third information” is further discussed in paragraph 0061, wherein Kim states “Referring to FIG. 6, a BS transmits an uplink grant to a UE at step S110. The UE transmits uplink data to the BS using the uplink grant at step S120. The uplink grant may be transmitted on the PDCCH, and the uplink data may be transmitted on the PUSCH.”].

Continuing, Kim further teaches that the indicated one physical uplink control channel resource being used for a reception of Hybrid Automatic Repeat Request (HARQ) control information.  Particularly, in paragraph 0062, Kim states “The uplink grant is control information for uplink data scheduling. The uplink data may be a transport block which is a data block for an uplink-Shared Channel (UL-SCH) and is transmitted during a TTI. The transport block may be user data. The PUSCH is mapped to the UL-SCH which is a transport channel. Alternatively, the uplink data may be multiplexed data. The multiplexed data may be the result of multiplexing the transport block for the uplink-SCH and the control information. For example, the control information may include CQI, Precoding Matrix Indicator (PMI), HARQ ACK/NACK, and Rank Indicator (RI).”  This is further described in paragraph 0078, whereby Kim states “A control channel resource index when control information is the HARQ ACK/NACK is referred to as an ACK/NACK resource index. The ACK/NACK resource index may be obtained from a radio resource through which a downlink control channel for receiving downlink data, corresponding to the HARQ ACK/NACK, is transmitted.”  

With these teachings, the reference of Kim can be reasonably interpreted as teaching the claimed “transmitting circuitry configured to …(c) transmit using a physical downlink control channel, third information used for indicating one physical uplink control channel resource from among the plurality of physical uplink control channel resources, the one physical uplink control channel resource being used for a reception of Hybrid Automatic Repeat Request (HARQ) control information”, as currently required.  

Continuing, on page 9 of the Remarks dated April 22, 2022, the Applicant argues that the secondary reference of Xu fails to teach “transmitting, using a physical downlink control channel, third information used for indicating one physical uplink control channel resource for HARQ control from among the plurality of physical uplink control channel resources configured based on the second information transmitted using a higher layer signal, as in the claimed invention.”  With this, the secondary reference of Xu is not particularly relied on to teach this claimed feature.  As shown above, the primary reference of Kim is seen to teach this limitation.  Here, the citation of teachings of Xu of these features is made to exemplify the similarities of the reference to that of the primary reference of Kim.

Continuing, on page 10 of the Remarks dated April 22, 2022, the Applicant argues that “The Examiner states that Kim suggests ‘in case that a subframe for a transmission of the HARQ control information using the one physical uplink control channel resource coincides with a subframe for a transmission of the scheduling request’. However Kim merely discloses a general definition of control information as ‘The control information may include HARQ ACK/NACK, a CQI indicating a downlink channel state, a Scheduling Request (SR) requesting an uplink radio allocation, and so on.’  That is, Kim does not disclose or suggest ‘in a case that a subframe for a transmission of the HARQ control information using the one physical uplink control channel resource coincides with a subframe for a transmission of the scheduling request’ at all.”

But in response, Kim states in paragraph 0062 that “the uplink data may be multiplexed data. The multiplexed data may be the result of multiplexing the transport block for the uplink-SCH and the control information. For example, the control information may include CQI, Precoding Matrix Indicator (PMI), HARQ ACK/NACK, and Rank Indicator (RI).”  Additionally, in paragraph 0076, Kim states that the control information may further include “a Scheduling Request (SR) requesting an uplink radio resource allocation”.

With this, because Kim describes that the uplink data is multiplexed data, it follows that the control information would thus include HARQ ACK/NACK data, which is seen to be “HARQ control information” being multiplexed with a Scheduling Request (SR).   Thus, Kim is reasonably seen to describe that a subframe HARQ control information would coincide with a subframe for a transmission of the scheduling request (SR).  Therefore, Kim can be reasonably interpreted as teaching of “a case that a subframe for a transmission of the HARQ control information using the one physical uplink control channel resource coincides with a subframe for a transmission of the scheduling request”, as currently recited in the clams.

Therefore, for the reasons discussed above, the combination of Kim in view of Xu is still seen to teach the features of independent claims 1, 6, and 13.  Thus, the rejection of independent claims 1, 6, and 13, as well as dependent claims 2-5, 8-12, and 15-19, is deemed proper, and is maintained and repeated herein.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joseph R. Pokrzywa, whose telephone number is (571) 272-7410. The Examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Signed:
/JOSEPH R POKRZYWA/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


	Conferees:
	
	/ERON J SORRELL/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            /MICHAEL FUELLING/ Supervisory Patent Examiner, Art Unit 3992